DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered.
 
Claim Status
	Claims 1-7, 9-19, and 22 are pending and examined in the following Office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3-7, 9-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGonigle et al (WO 2014159829 A1; published 2 October 2014).
The claims are broadly drawn to an isolated nucleic acid comprising at least one polynucleotide operably linked to a heterologous promoter functional in a plant cell, wherein the polynucleotide is a fragment of the complement of at least 21 contiguous nucleotides of SEQ ID NO: 87 from Nezara viridula. 
The claims are also drawn to a plant transformation vector comprising the polynucleotide of claim 1, wherein a dsRNA is produced from the expression of said polynucleotide. The claims are also drawn to dsRNA that inhibits expression of an endogenous nucleotide sequence complementary to the polynucleotide, wherein ingesting the dsRNA to a hemipteran pest kills or inhibits the growth or the feeding of the best. 
	The claims also require that the dsRNA comprise three segments, where the first and third are substantially the reverse complement of each other and are linked by the second polynucleotide sequence to form dsRNA. 
	The claims are drawn to a prokaryotic cell or a plant seed transformed with the polynucleotide of claim 1. It is noted that a plant seed is a commodity product. 
McGonigle teaches their SEQ ID NO: 8, which has 75% identity and 85.4% local similarity to the instant SEQ ID NO: 87. Their SEQ ID NO: 8 contains numerous stretches of fragments comprising at least 21 contiguous nucleotides in common with SEQ ID NO: 87. See alignment below. Such stretches can be found at positions 1-29 of McGonigle.  
McGonigle also teaches that their SEQ ID NO: 8 encodes the gamma subunit of the Coatomer protein complex. See Example 3, Table 2. 
N. viridula. See claim 2. See also Example 1. 
McGonigle teaches that feeding dsRNAs to southern green stinkbug (N. viridula) significantly inhibited the growth relative to controls. dsRNA targeting SEQ ID NO: 8 led to reduction sin weight by nearly 50%. See Example 5. 
McGonigle teaches a plant transformation vector comprising their SEQ ID NO: 8 that is expressed as dsRNA. See claims 1, 4, and 9. 
McGonigle teaches a plant cell comprising a dsRNA having three segments to form hairpin RNA, wherein the first segment has at least 19 nucleotides from SEQ ID NO: 8. See claim 15. McGonigle also teaches a plant cell having said silencing element operably linked to a heterologous promoter. See claim 16. 
McGonigle teaches a transgenic seed from the plant. See claim 34. 
McGonigle teaches a plant pest feeding on the plant to deliver the silencing element to control the pest. See claim 35. 
McGonigle also teaches protecting plants from a plant pest such as Euschistus. See paragraph 00020. 
McGonigle teaches the incorporation of the nucleic acid construct into a prokaryotic host. See paragraphs 00085-00091. 
With respect to the limitation that the hairpin RNA molecule kills a hemipteran organism, the Examiner notes that McGonigle is silent with respect to lethality. However, RNA interference mediated pest control is a homology based mechanism that relies upon as few as 21 nucleotides in order to down-regulate a given target. Given that the ordinary artisan recognizes 

Claims 1, 3-19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGonigle et al (US 20160108425).
The claims are broadly drawn to an isolated nucleic acid comprising at least one polynucleotide operably linked to a heterologous promoter functional in a plant cell, wherein the polynucleotide is a fragment of the complement of at least 21 contiguous nucleotides of SEQ ID NO: 87 from Nezara viridula. 
The claims are also drawn to a plant transformation vector comprising the polynucleotide of claim 1, wherein a dsRNA is produced from the expression of said polynucleotide. The claims are also drawn to dsRNA that inhibits expression of an endogenous nucleotide sequence complementary to the polynucleotide, wherein ingesting the dsRNA to a hemipteran pest kills or inhibits the growth or the feeding of the best. 
	The claims also require that the dsRNA comprise three segments, where the first and third are substantially the reverse complement of each other and are linked by the second polynucleotide sequence to form dsRNA. 
	The claims are drawn to a prokaryotic cell or a plant seed transformed with the polynucleotide of claim 1. It is noted that a plant seed is a commodity product. 
McGonigle teaches their SEQ ID NO: 8, which has 75% identity and 85.4% local similarity to the instant SEQ ID NO: 87. Their SEQ ID NO: 8 contains numerous stretches of fragments comprising at least 21 contiguous nucleotides in common with SEQ ID NO: 87. See alignment below. Such stretches can be found at positions 1-29 of McGonigle.  

McGonigle teaches that their SEQ ID NO: 8 is obtained from N. viridula. See claim 2. See also Example 1. 
McGonigle teaches that feeding dsRNAs to southern green stinkbug (N. viridula) significantly inhibited the growth relative to controls. dsRNA targeting SEQ ID NO: 8 led to reduction sin weight by nearly 50%. See Example 5. 
McGonigle teaches a plant transformation vector comprising their SEQ ID NO: 8 that is expressed as dsRNA. See claims 1, 4, and 9. 
McGonigle teaches a plant cell comprising a dsRNA having three segments to form hairpin RNA, wherein the first segment has at least 19 nucleotides from SEQ ID NO: 8. See claim 15. McGonigle also teaches a plant cell having said silencing element operably linked to a heterologous promoter. See claim 16. 
McGonigle teaches a transgenic seed from the plant. See claim 34. 
McGonigle teaches a plant pest feeding on the plant to deliver the silencing element to control the pest. See claim 35. 
McGonigle also teaches protecting plants from a plant pest such as Euschistus. See paragraph 0020. 
McGonigle teaches the incorporation of the nucleic acid construct into a prokaryotic host. See paragraphs 0090-0096. 
With respect to the limitation that the hairpin RNA molecule kills a hemipteran organism, the Examiner notes that McGonigle is silent with respect to lethality. However, RNA interference mediated pest control is a homology based mechanism that relies upon as few as 21 


Response to Arguments: 
	The rejection has been amended to address the amended claims. Thus, Applicant’s argument is moot. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7, 9-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGonigle et al (US 20160108425) in view of Bogaert et al (US 20130291188) and Saluso et al (Neotrop. Entomol., 2011, 40(6): 704-705). 
The claims are broadly drawn to an isolated nucleic acid comprising at least one polynucleotide operably linked to a heterologous promoter functional in a plant cell, wherein the polynucleotide is SEQ ID NO: 87 from Nezara viridula. 
The claims are also drawn to a plant transformation vector comprising the polynucleotide of claim 1, wherein a dsRNA is produced from the expression of said polynucleotide. The claims are also drawn to dsRNA that inhibits expression of an endogenous nucleotide sequence complementary to the polynucleotide, wherein ingesting the dsRNA to a hemipteran pest kills or inhibits the growth or the feeding of the best. 
	The claims also require that the dsRNA comprise three segments, where the first and third are substantially the reverse complement of each other and are linked by the second polynucleotide sequence to form dsRNA. 
	The claims are drawn to a prokaryotic cell or a plant seed transformed with the polynucleotide of claim 1. It is noted that a plant seed is a commodity product. 
McGonigle teaches their SEQ ID NO: 8, which has 75% identity and 85.4% local similarity to the instant SEQ ID NO: 87. Their SEQ ID NO: 8 contains numerous stretches of fragments comprising at least 15 contiguous nucleotides in common with SEQ ID NO: 87. See alignment below. Such stretches can be found at positions 1-29 of McGonigle.  
McGonigle also teaches that their SEQ ID NO: 8 encodes the gamma subunit of the Coatomer protein complex. See Example 3, Table 2. 
N. viridula. See claim 2. See also Example 1. 
McGonigle teaches that feeding dsRNAs to southern green stinkbug (N. viridula) significantly inhibited the growth relative to controls. dsRNA targeting SEQ ID NO: 8 led to reduction sin weight by nearly 50%. See Example 5. 
McGonigle teaches a plant transformation vector comprising their SEQ ID NO: 8 that is expressed as dsRNA. See claims 1, 4, and 9. 
McGonigle teaches a plant cell comprising a dsRNA having three segments to form hairpin RNA, wherein the first segment has at least 19 nucleotides from SEQ ID NO: 8. See claim 15. McGonigle also teaches a plant cell having said silencing element operably linked to a heterologous promoter. See claim 16. 
McGonigle teaches a transgenic seed from the plant. See claim 34. 
McGonigle teaches a plant pest feeding on the plant to deliver the silencing element to control the pest. See claim 35. 
McGonigle also teaches protecting plants from a plant pest such as Euschistus. See paragraph 0020. 
McGonigle teaches the incorporation of the nucleic acid construct into a prokaryotic host. See paragraphs 0090-0096. 
	McGonigle does not teach the full-length SEQ ID NO: 87 from Euschistus heros. 
	Bogaert teaches silencing the γ-coatomer of the COPI vesicle (e.g. an insect orthologue of the 1528 Dm protein) using dsRNA in Leptinotarsa decemlineata (Colorado Potato Beetle, CPB). See paragraphs 0012 and 0054. 
L. decemlineata. See Table 7. Bogaert teaches that dsRNA was fed to L. decemlineata was more potent than previously identified targets against CPB and dsRNA fed to CPB larvae led larval mortality. See paragraphs 0193 and 0194. 
Bogaert teaches their target Lh332 is the gamma coatomer of COPI vesicle from Lygus hesperus. See Table 11. Bogaert teaches that ingested dsRNA from all tested targets in Table 10 led to high mortalities. Table 10 lists Lh332. See paragraph 0213. 
Thus, Bogaert teaches targeting gamma-coatomer of COPI vesicle from two different insect species, wherein ingestion of dsRNA led to insect mortality in both species. 
Bogaert teaches a method of identifying orthologous sequences of Lygus hesperus through the use of degenerate primers based on the protein sequence corresponding to Leptinotarsa decemlineata. See paragraphs 0182-0188. It is noted that Leptinotarsa decemlineata is a member of Coleoptera while Lygus hesperus is a member of the order Hemiptera. 
Saluso teaches that Euschistus heros is “an important pest in Brazil where it first appeared causing severe damage and demands a massive use of insecticides every year.” See page 705, left column. 
At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to isolate the full-length gamma subunit from the coatomer protein complex from Euschistus heros, SEQ ID NO: 87. One of ordinary skill in the art would have been motivated to isolate said sequence because the combination of McGonigle and Bogaert teach that the gamma subunit from the coatomer protein complex is an effective target for control of hemipteran pests, including stinkbugs. While McGonigle does not expressly Euschistus heros with dsRNA targeting the gamma subunit from the coatomer protein complex, McGonigle contemplates controlling other Euschistus species using said dsRNA. Saluso teaches that E. heros is an invasive stink bug that causes severe damage and demands a massive amount of insecticides every year. Given that E. heros is a recognized plant pest, one of ordinary skill in the art would have been motivated to utilize the methods disclosed by McGonigle and Bogaert for controlling plant pests and extend their methods to other plant pests. 
One of ordinary skill in the art would have had a reasonable expectation of success isolating the instant SEQ ID NO: 87 because McGonigle teaches generating DNA libraries and analyzing sequences using BLAST queries with sequences of interest to identify homolog and because Bogaert teaches a second method of identifying orthologous sequences using degenerate primers. Thus, the combination of McGonigle and Bogaert demonstrate that the isolation of homolog sequences was routine at the time the invention was effectively filed. Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success controlling Euschistus heros pests with dsRNA because the combination of McGonigle and Bogaert teach that the gamma subunit of the coatomer protein complex was an effective control agent across multiple species in Hemiptera, including Lygus hesperus and Nezara viridula, and because McGonigle expressly contemplates controlling Euschistus pests using dsRNA. 

Response to Arguments:
	 Applicant argues that the claim amendments no recite a novel sequence for killing hemipteran insects that was not previously known in the art. Applicant concludes, therefore, that the rejection no longer provides a reasonable explanation of why a person of ordinary skill would 
	This argument is not found persuasive. As an initial matter, claim 1 and its dependents are directed to 21-contiguous nucleotides from SEQ ID NO: 87. As shown below, there are multiple 21-contiguous nucleotide sequences taught by McGonigle. See alignment below. 
With respect to the isolation of the full-length sequence from Euschistus heros as claimed in claim 2, the Examiner notes that the rejection of record addresses this point. “One of ordinary skill in the art would have been motivated to isolate said sequence because the combination of McGonigle and Bogaert teach that the gamma subunit from the coatomer protein complex is an effective target for control of hemipteran pests, including stinkbugs. While McGonigle does not expressly state controlling Euschistus heros with dsRNA targeting the gamma subunit from the coatomer protein complex, McGonigle contemplates controlling other Euschistus species using said dsRNA. Saluso teaches that E. heros is an invasive stink bug that causes severe damage and demands a massive amount of insecticides every year. Given that E. heros is a recognized plant pest, one of ordinary skill in the art would have been motivated to utilize the methods disclosed by McGonigle and Bogaert for controlling plant pests and extend their methods to other plant pests.”
MPEP 2143 discusses In re Kubin. The Federal Circuit adopted the findings of the Board. “[W]hen there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” In the instant case, the value of COPI Coatomer gamma subunit has been previously identified as a beneficial target in stinkbugs and Euschistus organisms. Saluso teaches that Euschistus heros is an invasive stinkbug that causes severe damage and demands massive amounts of insecticide every year. Thus, the ordinary artisan would have been motivated to control Euschistus heros using methods previously established for the successful control of plant pests, such as those methods taught by McGonigle and Bogaert. The ordinary artisan would have reasonably expected success because the isolation of homologous sequences is routine in the art, as evidenced by Bogaert and their teaching of degenerate primers for homolog isolation. McGonigle also teaches an additional method of isolating homologous sequences by creating DNA libraries and searching the obtained fragments against databases to determine the protein structure. Either of the methods, or the methods in combination, would have provided the ordinary artisan with a reasonable expectation of success arriving at the instantly claimed SEQ ID NO: 87. 

Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	



	

Sequence Alignment
BBP01346
ID   BBP01346 standard; DNA; 3171 BP.
XX
AC   BBP01346;
XX
DT   20-NOV-2014  (first entry)
XX
DE   Coatomer, gamma subunit, ta00781.001_nezvi, SEQ:8.
XX
KW   COPG gene; Coatomer subunit gamma; ds; gene silencing; insecticide.
XX
OS   Nezara viridula.
XX
CC PN   WO2014159829-A1.
XX
CC PD   02-OCT-2014.
XX
CC PF   13-MAR-2014; 2014WO-US025274.
XX
PR   13-MAR-2013; 2013US-0779643P.
XX
CC PA   (DUPO ) DU PONT DE NEMOURS & CO E I.
XX
CC PI   Mcgonigle B,  Presnail J,  Mutti NS;
XX
DR   WPI; 2014-S10393/70.
XX
CC PT   New expression cassette comprising a polynucleotide encoding a silencing 
CC PT   element having insecticidal activity, useful for controlling a 
CC PT   Pentatomidae plant pest, specifically Nezara viridula.
XX
CC PS   Claim 1; SEQ ID NO 8; 67pp; English.
XX
CC   The present invention relates to compositions and methods for 
CC   insecticidal control of stinkbugs. The invention relates to an expression
CC   cassette comprising a polynucleotide encoding a silencing element having 
CC   insecticidal activity against a Pentatomidae plant pest. The expression 
CC   cassette is useful for controlling a Pentatomidae plant pest such as 
CC   Nezara viridula. The present sequence represents a Nezara viridula 
CC   coatomer gamma subunit gene used in the method for insecticidal control 
CC   of stinkbugs.
XX
SQ   Sequence 3171 BP; 969 A; 578 C; 647 G; 977 T; 0 U; 0 Other;

  Query Match             75.0%;  Score 2328.4;  DB 49;  Length 3171;
  Best Local Similarity   86.4%;  
  Matches 2688;  Conservative    0;  Mismatches  386;  Indels   38;  Gaps    9;

Qy         22 CTGTTGACGTTGACGTGGGATGTGTAGTTGATGTTTAAGGATTAGTAGAGTAATTTTTAA 81
              ||||||||||||||||||||||||||||| ||||||||  |||| | | |||||||||||
Db          1 CTGTTGACGTTGACGTGGGATGTGTAGTTAATGTTTAATAATTATTTGTGTAATTTTTAA 60

Qy         82 TTTATAATACGTTAAATACAAATTTATATCTACTAAAAATGGCAATAAAACGAGATAAGA 141
              ||| |||||  ||||  ||| ||||||| | | |||||||||||||||||||||||||||
Db         61 TTTGTAATATATTAATAACATATTTATAACCAATAAAAATGGCAATAAAACGAGATAAGA 120

Qy        142 AGGAGGAAGAAGATGGTGGAAACCCCTTTCAGAGTCTTGATAAGACCAGTGTTCTTCAGG 201
              | || |||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AAGAAGAAGAAGATGGTGGAAACCCCTTTCAGAGTCTTGATAAGACCAGTGTTCTTCAGG 180


              |||||||||||||||||||||||||||| ||||||||||| |||||||||||||||||||
Db        181 ATGCCAGAACTTTTAATGAAACACCAGTTGAACCTCGCAAATGCACCCCAATATTGACCA 240

Qy        262 AAATTCTGTATCTTTTGAACCAAGGAGAGCAGCTTGGTCCTGCGGAAGCAACAGAAACAT 321
              |||||||||||||||| ||||||||||| |||||||||||||| ||||||||||||||||
Db        241 AAATTCTGTATCTTTTAAACCAAGGAGAACAGCTTGGTCCTGCTGAAGCAACAGAAACAT 300

Qy        322 TTTTCGCTGTTACGAAGCTATTTCAATCAAATAACACTTTGCTTCGACGCATGGTATATC 381
              |||| |||||||||||||| |||||||||||||| |||||||||||||| ||||||||||
Db        301 TTTTTGCTGTTACGAAGCTTTTTCAATCAAATAATACTTTGCTTCGACGAATGGTATATC 360

Qy        382 TTGGCATAAAAGAGCTATCTCTGATTGCTCAAGATGTCATCATTGTTACCTCCAGTCTTA 441
              |||||||||||||| ||||||| |||||||||||||| ||||| ||||| || || ||||
Db        361 TTGGCATAAAAGAGTTATCTCTAATTGCTCAAGATGTTATCATCGTTACTTCTAGCCTTA 420

Qy        442 CAAAAGATATGACTGGAAAAGAAGATTTATACAGAGCAGCTGCGATTCGGGCATTATGTA 501
              ||||||| |||||||| ||||||||||||||  |||||||||| ||||| |||||||| |
Db        421 CAAAAGACATGACTGGGAAAGAAGATTTATATCGAGCAGCTGCAATTCGAGCATTATGCA 480

Qy        502 GTATAACAGATGCTACTATGTTACAAACAATTGAAAGATATATGAAACAAGCAATTGTCG 561
              |||||||||||||||||||| | || || |||||||||||||||||||||||||| || |
Db        481 GTATAACAGATGCTACTATGCTGCAGACGATTGAAAGATATATGAAACAAGCAATCGTTG 540

Qy        562 ATAGAAATCCAGCTGTTGCCAGTGCAGCTCTTGTAAGTTCATTACACATGAGTAGAATTG 621
              ||||||| ||||||||||| ||||| |||||||| |||||| | || |||||||| || |
Db        541 ATAGAAACCCAGCTGTTGCTAGTGCTGCTCTTGTTAGTTCACTGCATATGAGTAGGATCG 600

Qy        622 CAAGTGACGTCGTCAAAAGATGGGTTAATGAAGCCCAAGAAGCTGTTAATTCTGACAGCA 681
              | || || |||||||| ||||||||||||||||| ||||||||||||||||||||||| |
Db        601 CTAGCGATGTCGTCAAGAGATGGGTTAATGAAGCACAAGAAGCTGTTAATTCTGACAGTA 660

Qy        682 TAATGGTCCAATATCATGCGCTGGGCCTTCTTTACCACATTAGAAAAAATGACAGGCTGG 741
              ||||||||||||||||||| |||||||| |||| ||| ||||| |||||||||||  |||
Db        661 TAATGGTCCAATATCATGCTCTGGGCCTCCTTTTCCATATTAGGAAAAATGACAGATTGG 720

Qy        742 CTGTCACAAAATTAGTTGCCAAGCTAACTCGAATGTCATTGAAATCTCCATTT-GCTGTT 800
              |||| |||||||||||||| ||  ||||| ||||||| ||||||||||||||| || |||
Db        721 CTGTAACAAAATTAGTTGCTAAATTAACTAGAATGTCGTTGAAATCTCCATTTCGCAGTT 780

Qy        801 TGTATGCTGATTCGAATTGCATGTAAATTGTTGGAAGAAGAAAGCTCAGGAGAATATGCA 860
              |||||| |||||||||||||||||||||| ||||||||||||||||| ||||||||||||
Db        781 TGTATGTTGATTCGAATTGCATGTAAATTATTGGAAGAAGAAAGCTCTGGAGAATATGCA 840

Qy        861 GATTCACCTCTTTTTGACTTTATTGAATCGTGTTTACGCCACAAAAGTGAAACAGTTGTT 920
              || || || |||||||| ||||||||| | ||||||||||||||||||||||||||||||
Db        841 GACTCTCCACTTTTTGATTTTATTGAAGCATGTTTACGCCACAAAAGTGAAACAGTTGTT 900

Qy        921 TATGAAGCAGCTGCTGCTCTTGTAAACTTACGTCACACTACAGCCCGGCAAATCACGCCT 980
              |||||||||||||||||||||||||||||||| ||||||||  || | ||||||||||||
Db        901 TATGAAGCAGCTGCTGCTCTTGTAAACTTACGCCACACTACTACCAGACAAATCACGCCT 960

Qy        981 GCTGTCAGTGTCCTCCAATTGTTTTGTTCTTCTCCCAAACCGGCGCTTCGTTTTGCTGCT 1040
              || || ||||| || ||||| |||||||||||||| ||||| ||||||||||||||||||
Db        961 GCAGTAAGTGTTCTTCAATTATTTTGTTCTTCTCCAAAACCAGCGCTTCGTTTTGCTGCT 1020

Qy       1041 GTGAGAACACTTAATAAGGTAGCCATGACACACCCAGCTGCAGTAACATCATGCAATATT 1100
              |||||||| |||||||||||||| |||||||| ||  |||| ||||| ||||||||||||
Db       1021 GTGAGAACTCTTAATAAGGTAGCAATGACACATCCCACTGCTGTAACGTCATGCAATATT 1080

Qy       1101 GACTTGGAGAACCTCATAACTGATTCCAATAGGTCCATCGCTACTCTGGCCATAACAACT 1160
              ||||| |||||||| ||||| ||||| ||| ||||||| |||||  |||||||||| |||
Db       1081 GACTTAGAGAACCTTATAACGGATTCAAATCGGTCCATAGCTACCTTGGCCATAACTACT 1140

Qy       1161 CTTCTGAAAACAGGAGCGGAATCAGCTGTCGATAGGCTTATGAAACAGATAGCATCATTC 1220
              ||||| ||||| ||||| ||||||||||| || || |||||||| ||||||||||| |||
Db       1141 CTTCTAAAAACTGGAGCTGAATCAGCTGTGGACAGACTTATGAAGCAGATAGCATCTTTC 1200

Qy       1221 GTTTCTGAAATTAGTGATGAATTCAAAATTGTAGTTGTACAGGCGATTAGAGCATTATGT 1280
              ||||| ||||| |||||||||||||| ||||| || || ||||| ||||||||| |||| 
Db       1201 GTTTCAGAAATAAGTGATGAATTCAAGATTGTTGTAGTGCAGGCCATTAGAGCACTATGC 1260

Qy       1281 TTGAAATTTCCTCGAAAACATGGAACATTGATGACATTTTTATCTGCTATGCTAAGGGAC 1340
              |||||||| |||||||||||||||||| | ||||| ||||| ||||| ||||| ||||| 
Db       1261 TTGAAATTCCCTCGAAAACATGGAACACTCATGACGTTTTTGTCTGCGATGCTGAGGGAT 1320

Qy       1341 GAGGGAGGCTTGGAGTATAAGGCTTCGATTGCTGACACTCTCATATCCCTGATTGAAGGT 1400
              |||||||| ||||||||||||||||| || || || || || ||||| || || ||||| 
Db       1321 GAGGGAGGATTGGAGTATAAGGCTTCAATCGCCGATACACTTATATCTCTTATCGAAGGG 1380

Qy       1401 AACCCTGAAGCGAAAGAATCTGGACTTGCACATTTGTGTGAATTCATCGAGGATTGTGAG 1460
              ||||||||||||||||| ||||| || || ||||||||||||||||||||||||||||||
Db       1381 AACCCTGAAGCGAAAGAGTCTGGCCTCGCTCATTTGTGTGAATTCATCGAGGATTGTGAG 1440

Qy       1461 CACACTTCACTAGCAGTGAGGATATTACATTTGCTCGGTAAAGAAGGACCCAAAACAAAA 1520
              || ||||| || || || |||||| | ||| |||| |||||||||||||| |||||||||
Db       1441 CATACTTCCCTGGCTGTCAGGATACTGCATCTGCTTGGTAAAGAAGGACCAAAAACAAAA 1500

Qy       1521 CAACCTTCAAGGTACATTAGGTTCATCTATAATAGGGTAATCTTGGAAAATGCAGTGGTA 1580
              || ||||| |||||||| || || ||||||||||| || ||  ||||||||||||| |||
Db       1501 CAGCCTTCTAGGTACATAAGATTTATCTATAATAGAGTCATTCTGGAAAATGCAGTAGTA 1560

Qy       1581 CGAGCAGCAGCTGTTTCCGCATTGGCACAATTTGGAGCACAATGTCCTGATCTTCTTGAA 1640
              |||||||| |||||||| |||||| | ||||||||||| || || |||||||||||||| 
Db       1561 CGAGCAGCTGCTGTTTCTGCATTGTCTCAATTTGGAGCTCAGTGCCCTGATCTTCTTGAG 1620

Qy       1641 AATATACTTGTCCTCTTAGCACGTTGCCAGATGGATACAGATGATGAAGTGAGGGACAGG 1700
              || ||||| |||||| | || || ||||| ||||||||||| |||||||| |||||||||
Db       1621 AACATACTAGTCCTCCTCGCCCGGTGCCAAATGGATACAGACGATGAAGTTAGGGACAGG 1680

Qy       1701 GCTACATATTACTACAGTATTTTACAATTTCAAGATCGACATTTGATTAATAATTATATA 1760
              || |||||||| | |||||||||||||  ||||||||||||||||||||||||||| |||
Db       1681 GCCACATATTATTTCAGTATTTTACAAAATCAAGATCGACATTTGATTAATAATTACATA 1740

Qy       1761 GTTGAACCACCTCAGGTGTGTGTCGCCAGTTTGGAAAAAGCCTTAATTGTGCATTTGATG 1820
              |||||||||||||||||||||||  ||||||| ||||||||||||||  |||||||||||
Db       1741 GTTGAACCACCTCAGGTGTGTGTTTCCAGTTTAGAAAAAGCCTTAATGCTGCATTTGATG 1800

Qy       1821 GAAAGTCCGGAAGAAGTATTTGATATGAGTTCCGTACCATTAGCTCCTCCACCTCTAACT 1880
              |||| ||| ||||||||||||||  ||||||| || || || || || || |||||| | 
Db       1801 GAAACTCCAGAAGAAGTATTTGACTTGAGTTCTGTTCCGTTGGCACCCCCTCCTCTATCC 1860

Qy       1881 GATGAAGTTCAAGCTGCTCCA---GTGGTACCAGAACCATTAGCAGCTTTGGGCCGCACT 1937
              || |||||||| |||||||||   || ||||  ||||||||||| |||||||| ||  ||
Db       1861 GACGAAGTTCAGGCTGCTCCAACTGTTGTACAGGAACCATTAGCGGCTTTGGGACGTCCT 1920

Qy       1938 ---GTCTCAAAAGAGGAGAGTGCTTCGGATAGACTTCGAGCAATTCCTGAACTCTCTTGG 1994
                 ||||| ||||| ||||||||||| |||||||||||||| ||||| ||||| ||||||
Db       1921 GCGGTCTCCAAAGAAGAGAGTGCTTCTGATAGACTTCGAGCTATTCCAGAACTTTCTTGG 1980

Qy       1995 ATCCAGGGCCCACTGTTCAGAAGTTCCGATCCCGTCAGTCTTACTGAATCTGAGACTGAA 2054
              || ||||| ||||| |||| ||||||||||||  |||||||||| ||||||||||| |||
Db       1981 ATTCAGGGTCCACTCTTCAAAAGTTCCGATCCTATCAGTCTTACGGAATCTGAGACAGAA 2040

Qy       2055 TATCAAGTTAGAGTTACTAAGCATGTCTTCAAGAACCATATTGTTCTTCAGTTTGACTGT 2114
              |||||||||||||| || |||||||| ||||| || ||||||||||||||||||||||||


Qy       2115 ACAAATACCATGAGTGACCAGCTGCTTGAGAAAGTGCGAGTTCAGCTAGAAGTGAGTGAA 2174
              ||||||||||||||||||||||| || |||||||| ||||| ||| |||||||||| |||
Db       2101 ACAAATACCATGAGTGACCAGCTACTGGAGAAAGTTCGAGTGCAGTTAGAAGTGAGCGAA 2160

Qy       2175 GGATATCAGATCGTAGCTGAGGTCCCATGCCAAAGATTAGCCTGTTCGGAAACATCCCCT 2234
              || || |||||||||||||||||||| ||||||||||||||||||||||||||||| |||
Db       2161 GGTTACCAGATCGTAGCTGAGGTCCCCTGCCAAAGATTAGCCTGTTCGGAAACATCACCT 2220

Qy       2235 ACTTACATTGCCCTGCAGTTCCCAGAAGCCCCTAATCTTACTGTCACAAACTTTGGTGCT 2294
              ||||| ||||||||||| || ||||| |||||||||||||||||||||||||||| ||||
Db       2221 ACTTATATTGCCCTGCAATTTCCAGATGCCCCTAATCTTACTGTCACAAACTTTGCTGCT 2280

Qy       2295 ACCCTGAGGTTTGTTGTGAAAGATTGTGATCCAATGACTGGCATCCCTAACTCTGATGAT 2354
              || |||||||||||||| || ||||| || |||||||| || ||||||||||| ||||||
Db       2281 ACTCTGAGGTTTGTTGTAAAGGATTGCGACCCAATGACCGGTATCCCTAACTCAGATGAT 2340

Qy       2355 GGTTATGAAGACGATTATATGCTGGAGGATGTTGAAGTGATGCTTGCTGATCAGATGCAG 2414
              ||||||||||| ||||||||||| || ||||| ||||||||||||||||| || ||||||
Db       2341 GGTTATGAAGAAGATTATATGCTTGAAGATGTCGAAGTGATGCTTGCTGACCAAATGCAG 2400

Qy       2415 CGGTTGACTAAAAGCAACTTTGGTGCTGCATGGGAGGAAGCCGAATCTTATAGTGAGCTA 2474
              ||  | || || |||||||| ||||||||||||||||||| |||||| ||||||||||||
Db       2401 CGACTTACGAAGAGCAACTTCGGTGCTGCATGGGAGGAAGGCGAATCGTATAGTGAGCTA 2460

Qy       2475 GAAGACACTTATAACTTGTCTGGAATAAACAGCCTAGAAGAGGCAGTGAGGAGCGTTGTC 2534
              || ||||||||||||||||| |||||||||||||| ||||||||||||||||| ||||||
Db       2461 GAGGACACTTATAACTTGTCAGGAATAAACAGCCTCGAAGAGGCAGTGAGGAGTGTTGTC 2520

Qy       2535 AGTTTCATGGGAATGCAACCTGCGGACAGGAGTGACAGGGTACAACCTGATAAATCTTCA 2594
              ||||||||||| ||||| ||||| |||||||| ||||||||||| |||||||||||||||
Db       2521 AGTTTCATGGGGATGCAGCCTGCTGACAGGAGCGACAGGGTACAGCCTGATAAATCTTCA 2580

Qy       2595 CATACTGTCTATCTTGGAGGTATGTTCCGCGGTGGAGTTGAAGTATTAGCAAGAGCCAAA 2654
              || |||||||| || ||||| |||||||| |||||||||||||| ||||| ||||| |||
Db       2581 CACACTGTCTACCTCGGAGGCATGTTCCGTGGTGGAGTTGAAGTGTTAGCTAGAGCTAAA 2640

Qy       2655 CTGGCAATGGGCAATTCCCCTGGTGTTGCCATGCAACTTACAGTCCGCTCTCCAAATCCA 2714
              ||||| ||||| |||||||| || ||||||||||||||||||||||||||||||||||||
Db       2641 CTGGCCATGGGTAATTCCCCAGGCGTTGCCATGCAACTTACAGTCCGCTCTCCAAATCCA 2700

Qy       2715 GATATTTGCGAGCTGATTATTTCTGTAGTCGGGTAAAAGAGATACTTATATACATATTTA 2774
              |||||||| || |||||||||||||||||||||||||| | |||  || ||| || |   
Db       2701 GATATTTGTGAACTGATTATTTCTGTAGTCGGGTAAAAAAAATATATAAATATATTTGAG 2760

Qy       2775 TGAGCTACAGTTT--TCTCAGAAGTTGTACAGAATCAAACATTGAACATAAAGTAAATAT 2832
                    |||||||  ||||||| |||||||||||||||||||||||||||||||| ||||
Db       2761 AAGTACACAGTTTCCTCTCAGATGTTGTACAGAATCAAACATTGAACATAAAGTATATAT 2820

Qy       2833 CGTATGAAATGTATTAGTTGACTAGCTGCTTGGGAAAATTTTGGTCAC-------TCAAT 2885
              | |||||| |||||||||||||||||||||||||||||||||||| ||       |||||
Db       2821 CATATGAACTGTATTAGTTGACTAGCTGCTTGGGAAAATTTTGGTTACGCAATAATCAAT 2880

Qy       2886 GTTTTATAAGTATCTGTTTTTA----------TTAAAGTGTAAACATTTCTGTATATGTT 2935
               ||||||| ||||| | |||||          ||||| |  ||   || |||||||   |
Db       2881 CTTTTATATGTATCAGATTTTAATTAAAGTATTTAAAATACAAGTGTTGCTGTATAAAAT 2940

Qy       2936 GAT-TTATGAAACATTTTTAAGATAGCTAAGTCTTACACTTTGTATTGAGTAAATTTATC 2994
              ||| || ||||||||||||||  ||  |||||  ||   |||   || || ||      |
Db       2941 GATGTTTTGAAACATTTTTAAAGTATTTAAGTTATATGTTTTAATTTAAGCAA----CCC 2996

Qy       2995 AGCTGATTTTTATGTTACCCCTGTGGAATTTTATTTTAGTTTAAGTAAATTGAATTTTTT 3054

Db       2997 AGTTATTTTTTATGTTATGCTTATGGGAATTTTATTTTATATAA-------AATACATTT 3049

Qy       3055 TTTTGTTTTTTGTTTAGGTATAACTTAAAAACTGAAATTTTTCCAATGGCAT 3106
              ||||  |||     ||||| ||| || |||  |||| ||||||||| |||||
Db       3050 TTTTTCTTTCGAGATAGGTGTAAATTTAAACTTGAATTTTTTCCAAAGGCAT 3101